Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 9/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 15/629,180 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the combinations of the amended limitations in the independent claims 8 and 15 especially “receive in real-time by an analytics logic editor of an analytics system a plurality of user inputs from a computing device associated with a user, the analytics logic editor configured to construct an analytics logic rule in response to the received inputs, the analytics logic rule specifying a data source, a transform, a rule condition, and an action, the plurality of user inputs comprising: an activation of a first element of an interface associated with the analytics logic editor, the activation of the first element selecting the data source for the analytics logic rule; an activation of a second element of the interface, the activation of the second element selecting a transform function to be applied to data received from the selected data source; an activation of a third element of the interface, the activation of the third element selecting a rule condition to be applied to data that is transformed by function, wherein to select a rule condition for the constructed analytics logic rule, the at least one hardware processor is further configured to: receive, via a first user selectable interface element, a selection of a data type as one of: a data point or a context; receive, via a second user selectable interface element, a selection of an operator for operating upon one of a selected data point or context; and receive, via a third user selectable interface element, a respective data point value or context value activatable for use in comparing the data using a selected operator; 233785.am3an activation of a fourth element of the interface, the activation of the fourth element selecting an action to be taken in response to the data that is transformed by the selected transform function meeting the selected rule condition; construct the analytics logic rule as a single atomic analytic logic rule unit specifying  the selected data source, the selected transform function to be applied to data received, the selected rule condition to be applied to data that is transformed, and the selected action to be taken in response to the data that is transformed; set, via said analytics logic editor, a flag associated with the constructed analytics logic rule for designating a destination device for deploying the constructed analytics logic rule; and transmit the constructed analytics logic rule to an edge device, a cloud device, or both the edge device and cloud device responsive to the associated flag setting, the analytics logic rule configured for real-time installation and execution by an analytics engine at the edge device, the cloud device or both the edge device and the cloud device upon a respective receipt thereof”.
Dependent claims 3-6, 8-9 and 11-15 incorporate the listed limitations by reference and contain limitations that further distinguish over the art of record. For these reasons, claims 1, 3-6, 8-9 and 11-15 are considered allowable over the art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        9/10/2021


/ALEX GOFMAN/Primary Examiner, Art Unit 2163